Citation Nr: 0428052	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for lumbosacral strain, for the period prior to 
February 22, 2004.  

2.  Entitlement to an increased rating in excess of 20 
percent for lumbosacral strain, for the period on and 
subsequent to February 22, 2004.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from March 1983 to March 
1986 and November 1986 to April 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, which increased 
noncompensable evaluations to 10 percent each for lumbosacral 
strain and bilateral pes planus.  Jurisdiction over the case 
was subsequently transferred to the Roanoke, Virginia, 
Regional Office (RO).  

An April 2004 rating decision increased an evaluation for 
lumbosacral strain from 10 percent to 20 percent, effective 
February 22, 2004.  In light of the aforestated procedural 
history and AB v. Brown, 6 Vet. App. 35 (1993), the Board has 
reframed the disability rating appellate issues as delineated 
on the title page of this remand, and will proceed 
accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.  


REMAND

In a December 1999 Substantive Appeal, appellant checked off 
a box therein requesting that a Board hearing be scheduled in 
Washington, D.C.  Consequently, in an August 2004 letter, the 
Board's administrative staff informed appellant that a Board 
hearing was being scheduled for October 2004 in Washington, 
D.C.  However, in a subsequent September 2004 letter, 
appellant advised the Board that he wanted to postpone said 
Board hearing scheduled for October 2004 and desired a 
rescheduled Board hearing by videoconference (i.e., a 
videoconference Travel Board hearing).  Since Travel Board 
hearings including by videoconference are scheduled by the RO 
(See 38 C.F.R. § 20.704(a) (2003)), the Board is remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
Travel Board hearing, and provide the 
appellant and his representative notice 
thereof in accordance with appropriate 
provisions.  If he desires to withdraw 
the request for such hearing prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


